 8:17-cv-00360-JMG-SMB Doc # 224 Filed: 07/23/20 Page 1 of 1 - Page ID # 2703




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

DANA L. SIEMERS,

                       Plaintiff,                                  8:17CV360

        vs.
                                                    ORDER TO WITHDRAW EXHIBITS OR
BNSF RAILWAY COMPANY, a Delaware                     TO SHOW CAUSE WHY EXHIBITS
corporation,                                          SHOULD NOT BE DESTROYED

                       Defendant.


       Pursuant to NECivR 79.1(f) or NECrimR 55.1(g), counsel for the parties shall either

1) withdraw the following exhibits previously submitted in this matter within 14 calendar

days of the date of this order, or 2) show cause why the exhibits should not be destroyed:

       Exhibit number(s): All exhibits

       Hearing type(s):       Jury Trial held May 28-31, 2019; June 3-4, 2019.

       If counsel fails to withdraw these exhibits as directed or to show cause why the

exhibits should not be destroyed, the clerk’s office is directed to destroy the listed exhibits

without further notice to the parties or order from the court.

       IT IS SO ORDERED.

       Dated this 23rd day of July, 2020.

                                                   BY THE COURT:
                                                   s/ John M. Gerrard
                                                   Chief United States District Judge
